802 F.2d 458
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CURLEY LEE HOWSE, Plaintiff-Appellantv.DEBERRY CORRECTIONAL INSTITUTE, ET AL., Defendants-Appellees.
No. 86-5196.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1986.

1
BEFORE:  MARTIN and JONES, Circuit Judges;  COHN, District Judge*

ORDER

2
The plaintiff appeals the order dismissing his pro se prisoner civil rights action as frivolous under 28 U.S.C. Sec.  1915(d).  He now moves for the appointment of counsel.  That motion was referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
The plaintiff is an inmate at the DeBerry Correctional Institute in Tennessee.  He filed a rambling civil rights complaint in which he made various references to disciplinary proceedings against him and to what he considered sexual harassing body searches by prison guards.  The district court reviewed the complaint, found it frivolous, and sua sponte dismissed the action under Sec.  1915(d).  This timely appeal followed.


4
A district court may dismiss an action as frivolous under Sec.  1915(d) "if it appears beyond doubt that the plaintiff can prove no set of facts which would entitle him to relief."    Malone v. Colyer, 710 F.2d 258, 261 (6th Cir. 1983).  We conclude the district court did not err in dismissing the plaintiff's action under that standard.  Although pleadings submitted by pro se prisoners are to be construed liberally, Haines v. Kerner, 404 U.S. 519 (1972), even pro se litigants must set forth a cognizable federal claim.  Nickens v. White, 536 F.2d 802, 803 (8th Cir. 1976).  The plaintiff's complaint in this case failed to state such a claim.


5
It is ORDERED that the motion for appointment of counsel be and it hereby is denied.


6
Upon examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.


7
It is further ORDERED that the district court's order of January 29, 1986, dismissing the plaintiff's action be and it hereby is affirmed.  Rule 9(d)(2), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation